                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Madeline Pavek, Ethan Sykes,                            Civil No. 19-CV-3000 (SRN/DTS)
 DSCC, and DCCC,
               Plaintiffs,
        vs.                                           PARTIES’ JOINT STATEMENT
                                                   REGARDING POTENTIAL RELIEF
 Steve Simon, in his official capacity as the
 Minnesota Secretary of State,
               Defendant.


       Madeline Pavek, Ethan Sykes, DSCC, and DCCC and Defendant Steve Simon, in

his official capacity as the Minnesota Secretary of State (collectively, “the Parties”), submit

this joint statement regarding potential relief in this action.

                       SUMMARY AND RECOMMENDATION

       Plaintiffs’ Motion for Preliminary and Permanent Injunctive Relief (Dkt. #22) seeks

an Order preliminarily and permanently enjoining the Secretary from implementing or

enforcing Minn. Stat. § 204D.13, subd. 2, the statute at issue in this action. The motion

further requests that the order “[r]equir[e] the Secretary to implement a non-discriminatory

name rotation system that gives similarly-situated major-party candidates an equal

opportunity to be placed first on the ballot.” (Motion at 1-2.)

       If the Court grants Plaintiffs’ motion in whole or in part and enters an injunction,

the Secretary and other Minnesota election officials will be capable of implementing a

ballot-order procedure that gives similarly-situated major-party candidates an equal
opportunity to be placed first on the ballot in every partisan race on ballots in Minnesota’s

November 2020 general election. The computer hardware and software systems that

Minnesota election officials use to create ballots and to report election returns, however,

limit the range of options available to the state to implement such a procedure, as described

more completely below. Because of the computer-system limitations described below, for

the purposes of the November 2020 election the two options available to Minnesota

election officials that would give similarly-situated major-party candidates an equal

opportunity to be placed first on the ballot are the following:

1. Precinct Rotation for All Candidates. A procedure under which all candidates in

    each partisan race on the November ballot—that is, all major-party, minor-party, and

    independent candidates1—are rotated on a precinct-by-precinct basis so that each of the

    candidates appears in the first ballot position an approximately equal number of times

    as the other candidates in the same race, or

2. Statewide Lottery Assignment for Major Party Candidates Only. A procedure

    under which Minnesota’s four current major parties are assigned, by lot, a single

    statewide ballot order that would govern the appearance of the parties’ candidates in

    every partisan race in the November general election.

       With regard to the November elections to be held in 2022 and in subsequent cycles,

the Secretary and other Minnesota election officials, as well as the Minnesota Legislature,



1
  For the reasons explained below, the existing election technology does not permit precinct
level rotation of major party candidates only. It will, however, allow precinct level rotation
for all candidates for a given office.


                                              2
would have substantially more flexibility in designing and implementing a ballot-order

rotation procedure.

       Plaintiffs’ Position: Plaintiffs strongly believe that the rotation of all candidates

on the ballot for partisan races on a precinct-by-precinct basis would be more appropriately

tailored form of relief than a statewide lottery system and thus urge the Court to mandate

such a system for the 2020 General Election to eliminate the inherent bias caused by the

primacy effect. Utilizing a statewide lottery to assign ballot position for the major party

candidates would retain all of the inherent unfairness the primacy effect awards to the party

winning first position -- but would inflict that disadvantage randomly rather than

systematically against the DFL and its candidates. Depending the vagaries of the coinflip,

that unfair bias might be inflicted on the Republican Party, the Legal Marijuana Now Party,

the Grassroots-Legalize Cannabis Party, or the DFL.2 The lottery, in short, does nothing

to eliminate the unfair advantage given to one party.

       By contrast, precinct level rotation of all candidates would give all candidates for a

given position (including minor party candidates) an approximately equal number of

instances of being listed in first position, last position, and in intermediate positions. Such

a system eliminates entirely positional bias against any party and allows the voters of

Minnesota to express their preferences without unfair distortion arising from ballot




2
 Worse, the disadvantage would be inflicted statewide against the losing party’s candidates
in every election on the ballot. (Existing technology does not allow the state to assign
ballot position randomly for each race individually, so one coin flip would control ballot
assignment for every race).


                                              3
placement. For that reason, Plaintiffs respectfully submit, precinct level rotation of all

candidates for a given position is a more appropriately remedy, tailored to the constitutional

violation at hand.

       The parties have spent much of the past two weeks addressing these issues and the

Secretary has presented a series of shifting positions, first insisting that precinct level

rotation was simply impossible (notwithstanding that the state does precisely that for

nonpartisan races), then conceding it was feasible after a deposition of a technical expert

under oath and confirming that with the counties, and then reversing course again on the

very day of this filing with the language included below. This newest eleventh hour

concern is entirely speculative without foundation, expert or otherwise. The fact is, the

software can accommodate a precinct level rotation (which has been confirmed with

technical experts and the counties) and in fact it has been done both in Minnesota (in

nonpartisan races) and in other states.

       Secretary’s Position: The Secretary strongly prefers the single statewide draw

option because of the unavoidable uncertainty regarding the ability of county election

systems to accurately and efficiently administer a statewide general election under the

alternative rotation option. Put another way: Plaintiffs’ preferred rotation option could

result in an administrative disaster in the upcoming 2020 statewide elections, which could

undermine not only the integrity of the election results but the confidence that Minnesotans

have in the state’s election system.




                                              4
       As explained below, any precinct-by-precinct rotation algorithm would need to be

executed by ballot-tabulation hardware and software that is owned and operated by the

election offices in each of Minnesota’s 87 counties. Each county operates a tabulation

system produced by one of three vendors. Representatives of counties using tabulation

systems from each of the three vendors have notified the Secretary that they believe their

vendor’s tabulation system is capable of applying a rotation algorithm under which all

candidates for a given office are rotated on a precinct-by-precinct basis. Neither the

Secretary nor county election officials, however, have had an opportunity to test a rotation

algorithm to verify that it can accurately and efficiently administer a statewide general

election. Nor will there be a sufficient opportunity to conduct such a test between now and

the August date by which a finished algorithm must be put into use. Without such testing,

the Secretary cannot be confident that counties’ systems will be able to accurately

administer the general election.

       By contrast, there is no doubt that a single statewide draw can be put into effect by

the computer hardware and software that administers Minnesota’s elections without any

fear of error. Moreover, a single statewide draw that determines the order of major-party

candidates indisputably meets the criteria for relief that Plaintiffs provided in their

injunction motion: that is, it constitutes a “non-discriminatory name rotation system that

gives similarly-situated major-party candidates an equal opportunity to be placed first on

the ballot.” (Mot. Prelim. & Permanent Inj. Relief 1-2 (Dkt. #22).)




                                             5
                              TECHNICAL DISCUSSION

       State, county, and local officials administering Minnesota elections rely on two

different computer systems: tabulating machines, which receive and count the ballots that

voters cast, and the Election Reporting System (ERS), the centralized program module

built and maintained by technical staff from the Office of Secretary of State that

(1) transmits candidate data for county and local election officials and their private vendors

to use in programming tabulating machines and printing ballots and then (2) receives

election results from local jurisdictions and transmits them to the Office of Secretary of

State. State law requires all partisan races in Minnesota elections to be reported through

ERS. Minn. R. 8230.3950 (2017).

       The Secretary has noted in prior filings that the tabulating machines used by

particular counties in the state place limitations on the ballot-order rotation that these

counties can implement. Specifically, 42 Minnesota counties currently use tabulating

machines whose software is not capable of rotating the names of major-party candidates

but not minor-party and independent candidates. (See Black Decl. ¶¶ 6-9 & Ex. 2,

Dkt. #33.) In order to upgrade the software to a product that would permit a ballot order

procedure that rotated major-party candidates alone, these counties would need to replace

their tabulating machines, at a total cost of between $14.4 million and $27 million. (Id.) In

light of the current health pandemic, the Secretary is now skeptical that these counties could

perform the machine replacement in time for the 2020 general election at all. As a result,




                                              6
the Parties agree that a ballot-order process that rotates major-party candidates alone is not

practicable for elections in 2020.

       Next, ERS has been built to conform to current Minnesota election law, which

establishes a single party-based statewide order for candidates in partisan races. As a result,

it could easily accommodate any process that established a single statewide party order,

such as a single statewide random draw.

       The system would, however, require restructuring and reprogramming in order to

accommodate any relief that does not result in a static order of parties for use statewide.

Based on experiments they conducted in early May, technical staff within the Elections

Division of the Office of Secretary of State have determined that the system could be

restructured and reprogrammed in a way that would permit precinct-by-precinct rotation

of all candidate names (that is, major-party, minor-party, and independent candidate

names) in each partisan election on the November 2020 ballot. Such reprogramming could

be accomplished in July and August, permitting the Secretary to certify candidate names

to county and local election offices in time for the August 18 and 19 certification deadlines

that are established by Minnesota law. See Minn. Stat. §§ 204B.10, subd. 4, 204C.32,

subd. 2, 204D.13, subd. 3 (2018).

       While the Elections Division has determined that ERS could be structured to permit

precinct-by-precinct rotation of candidate names, it is the tabulation systems owned and

operated by Minnesota’s 87 county elections offices that would need to perform the actual

rotation, print ballots containing rotated candidate lists, and compile election returns for




                                              7
transmission to the Office of Secretary of State. Minnesota counties each purchase

hardware and software for their tabulation systems from one of three vendors: Elections

Systems & Software (“ES&S”), Hart InterCivic Inc., and Dominion Voting Systems Corp.

The Secretary and his staff have no firsthand knowledge regarding the capacity of the three

vendors’ systems to accommodate a precinct-by-precinct rotation of all candidates in each

partisan race on the 2020 general-election ballot. In response, however, to inquiries the

Office of Secretary of State made during early May, representatives of county elections

offices that use each of the three vendors’ systems have told the Office that all three

vendors’ systems are capable of accepting data from a restructured ERS and using it to put

into effect a precinct-by-precinct rotation of all candidates in each partisan race in the 2020

general election.

       Finally, Minnesota law requires tabulation machines and other hardware and

software systems to be used in state elections to be certified by the Secretary before being

used in a state election. Minn. Stat. § 206.58, subd. 1 (2018). Under ordinary

circumstances, the changes to current voting systems that this Joint Statement contemplates

to permit precinct-by-precinct rotation of candidate names are significant enough that they

would require counties’ tabulating machines and software to be recertified. Because the

certification process takes several months, however, it will not be possible to certify system

changes between now and the mid-August deadline for putting the changes into effect. As

a result, if the Court orders relief in the form of precinct-by-precinct rotation, the Secretary

anticipates that state election officials will be required to forgo the normal process of




                                               8
system certification. Under such circumstances, the Secretary would endeavor to test the

revised systems to the fullest extent possible within the time available.



Dated: May 11, 2020                        Respectfully submitted,

For Plaintiffs:                            GREENE ESPEL PLLP

                                           s/ Sybil L. Dunlop
                                           Sybil L. Dunlop (Reg. No. 390186)
                                           222 South Ninth Street, Suite 2200
                                           Minneapolis, MN 55402
                                           Telephone: (612) 373-0830
                                           Facsimile: (612) 373-0929
                                           E-mail: SDunlop@GreeneEspel.com

                                           Marc E. Elias*
                                           Alexi M. Velez*
                                           Jyoti Jasrasaria*
                                           PERKINS COIE LLP
                                           700 Thirteenth St., N.W., Suite 600
                                           Washington, D.C. 20005-3960
                                           Telephone: (202) 654-6200
                                           Facsimile: (202) 654-6211
                                           melias@perkinscoie.com
                                           avelez@perkinscoie.com
                                           jjasrasaria@perkinscoie.com

                                           Kevin J. Hamilton*
                                           PERKINS COIE LLP
                                           1201 Third Avenue, Suite 4900
                                           Seattle, WA 98101-3099
                                           Telephone: (206) 359-8000
                                           Facsimile: (206) 359-9000
                                           khamilton@perkinscoie.com

                                           Attorneys for Plaintiffs

                                           *Admitted Pro Hac Vice




                                             9
For Defendant:   KEITH ELLISON
                 Attorney General
                 State of Minnesota

                 s/ Nathan J. Hartshorn
                 NATHAN J. HARTSHORN
                 Assistant Attorney General
                 Atty. Reg. No. 0320602

                 445 Minnesota Street, Suite 1800
                 St. Paul, Minnesota 55101-2134
                 (651) 757-1252 (Voice)
                 (651) 297-1235 (Fax)
                 nathan.hartshorn@ag.state.mn.us

                 ATTORNEY FOR DEFENDANT




                   10
